[Cite as Weaver v. Weaver, 2017-Ohio-4087.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Jonathan Weaver,                                 :
                                                                 No. 16AP-743
                Plaintiff-Appellant,             :           (C.P.C. No. 10DR-4220)

v.                                               :          (REGULAR CALENDAR)

April Weaver n.k.a. Walsh,                       :

                Defendant-Appellee.              :



                                          D E C I S I O N

                                      Rendered on June 1, 2017


                On brief: Joel R. Rovito, for appellant.

                On brief: April Weaver, pro se. Argued: April Weaver.

                 APPEAL from the Franklin County Court of Common Pleas,
                             Division of Domestic Relations

LUPER SCHUSTER, J.
        {¶ 1} Plaintiff-appellant, Jonathan Weaver, appeals from a judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, refusing a
downward deviation from the guideline child support obligation he must pay defendant-
appellee, April Weaver n.k.a. Walsh. For the following reasons, we affirm.
I. Factual and Procedural Background
        {¶ 2} Jonathan and April married in July 2007 and had two children.           In
November 2010, the parties' marriage was dissolved by an Agreed Judgment Entry –
Decree of Dissolution. In connection with the dissolution, the court adopted the parties
agreed shared parenting plan.
        {¶ 3} In March 2014, the trial court approved and adopted the parties' first
amended shared parenting plan. Pursuant to that parenting plan, Jonathan received
No. 16AP-743                                                                                 2


parenting time with the children on Mondays and Tuesdays after school (approximately
3:00 p.m.) until 7:15 p.m. and alternating weekends from Friday after school until
Monday morning when he dropped the children off at school (approximately 8:00 a.m.).
Jonathan's overnight parenting time was conditioned on him not being away from the
children for longer than six hours, in which case April was given the right of first refusal to
keep the children during that time. During summers, Jonathan had parenting time
Tuesdays at 3:00 p.m. until Thursdays at 8:00 a.m. and alternating weekends from Friday
at 3:00 p.m. until Monday at 12:00 p.m. The plan also detailed the parties' parenting
time for other occasions such as holidays and spring break. There was also a general
clause granting "both parties the right of first refusal to care for the children if the
possession parent was to be away from the children for more than six hours during their
parenting time." (Jan. 27, 2016 Mag. Decision at 3.) Regarding child support, the court
ordered Jonathan to pay the guideline amount of child support, as calculated pursuant to
the statutory child support schedule and applicable worksheet.
       {¶ 4} In September 2014, April filed a motion to terminate the parenting plan in
effect at that time, or in the alternative, to reallocate parental rights and responsibilities.
April requested that the weekday schedule and their right of first refusal remain the same,
but that Jonathan no longer have the children overnight on alternating Sundays.
Jonathan requested that he not be required to pay child support. He also requested
additional overnights with the children and that there be no right of first refusal in the
shared parenting plan. The matter was heard before a magistrate in May and June 2015.
After the trial, the magistrate denied Jonathan's request for additional overnights with the
children. However, the magistrate limited April's right of first refusal to the portion of
Jonathan's parenting time when he is working at the fire department. As to child support,
the magistrate required Jonathan to continue to pay the guideline amount of child
support. After the trial court filed an interim order adopting the magistrate's decision,
Jonathan timely filed objections to the magistrate's decision. The objections challenged,
among other things, the magistrate's parental time allocation and the magistrate's finding
that Jonathan must continue to pay the guideline amount of child support.
       {¶ 5} As to Jonathan's objection regarding parental time allocation, the trial court
determined that the addition of one overnight on alternate Mondays would maintain
No. 16AP-743                                                                              3


stability and consistency for the children's school schedule and, thus, ruled that
Jonathan's parenting time would include alternate Fridays at 5:30 p.m. until drop off at
school on Tuesday morning. The trial court also found that it is in the children's best
interest for Jonathan to continue paying the guideline child support amount.
Consequently, the trial court sustained in part Jonathan's objection to the magistrate's
allocation of parenting time, and it otherwise overruled his objections to the magistrate's
decision.
       {¶ 6} Jonathan timely appeals.
II. Assignment of Error
       {¶ 7} Jonathan assigns the following error for our review:
               The trial court erred in failing to deviate downward in child
               support for Appellant.
III. Discussion
       {¶ 8} In his sole assignment of error, Jonathan asserts the trial court erred in
rejecting his request to deviate downward in its child support award. This assignment of
error lacks merit.
       {¶ 9} Absent an abuse of discretion, a trial court's determination regarding child
support obligations will not be disturbed on appeal. Pauly v. Pauly, 80 Ohio St.3d 386,
390 (1997). An abuse of discretion connotes more than an error of law or judgment; it
implies that the attitude of the trial court was unreasonable, arbitrary, or unconscionable.
Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). The trial court does not abuse its
discretion where some competent, credible evidence supports the court's decision. Ross
v. Ross, 64 Ohio St.2d 203, 208 (1980).
       {¶ 10} When issuing an order of child support, the trial court must calculate the
amount of support "in accordance with the basic child support schedule, the applicable
worksheet, and the other provisions of sections 3119.02 to 3119.24 of the Revised Code."
R.C. 3119.02. The child support amount that results from the use of the basic child
support schedule and applicable worksheet is presumed to be the correct amount of child
support due. R.C. 3119.03. However, under R.C. 3119.22, a court may deviate from the
guideline amount of child support if, after consideration of the factors set forth in R.C.
3119.23, the court determines that the guideline amount "would be unjust or
No. 16AP-743                                                                              4


inappropriate and would not be in the best interest of the child." R.C. 3119.24(A)(2). As
to matters involving shared parenting, R.C. 3119.24 permits a trial court to deviate from
the guideline calculation if that amount "would be unjust or inappropriate to the children
or either parent and would not be in the best interest of the child because of extraordinary
circumstances of the parents or because of any other factors or criteria as set forth in
section R.C. 3119.23 of the Revised Code."
       {¶ 11} For the purpose of R.C. 3119.24, "extraordinary circumstances of the
parents" includes the following: "(1) The amount of time the children spend with each
parent; (2) The ability of each parent to maintain adequate housing for the children;
(3) Each parent's expenses, including child care expenses, school tuition, medical
expenses, dental expenses, and any other expenses the court considers relevant; [and]
(4) Any other circumstances the court considers relevant." The factors or criteria set forth
in R.C. 3119.23 are as follows:
               (A) Special and unusual needs of the children;

               (B) Extraordinary obligations for minor children or
               obligations for handicapped children who are not stepchildren
               and who are not offspring from the marriage or relationship
               that is the basis of the immediate child support
               determination;

               (C) Other court-ordered payments;

               (D) Extended parenting time or extraordinary costs associated
               with parenting time, provided that this division does not
               authorize and shall not be construed as authorizing any
               deviation from the schedule and the applicable worksheet,
               through the line establishing the actual annual obligation, or
               any escrowing, impoundment, or withholding of child support
               because of a denial of or interference with a right of parenting
               time granted by court order;

               (E) The obligor obtaining additional employment after a child
               support order is issued in order to support a second family;

               (F) The financial resources and the earning ability of the child;

               (G) Disparity in income between parties or households;
No. 16AP-743                                                                                 5


               (H) Benefits that either parent receives from remarriage or
               sharing living expenses with another person;

               (I) The amount of federal, state, and local taxes actually paid
               or estimated to be paid by a parent or both of the parents;

               (J) Significant in-kind contributions from a parent, including,
               but not limited to, direct payment for lessons, sports
               equipment, schooling, or clothing;

               (K) The relative financial resources, other assets and
               resources, and needs of each parent;

               (L) The standard of living and circumstances of each parent
               and the standard of living the child would have enjoyed had
               the marriage continued or had the parents been married;

               (M) The physical and emotional condition and needs of the
               child;

               (N) The need and capacity of the child for an education and
               the educational opportunities that would have been available
               to the child had the circumstances requiring a court order for
               support not arisen;

               (O) The responsibility of each parent for the support of others;

               (P) Any other relevant factor.

In view of these provisions, it is clear that "there is no bright-line test to determine when a
deviation is warranted." Morosko v. Willis, 9th Dist. No. 21333, 2003-Ohio-3360, ¶ 18.
       {¶ 12} Here, Jonathan argues the trial court should have deviated from the
guideline child support amount because he was awarded extended parenting time and
because of the parties' similar incomes. In support, Jonathan cites cases in which courts
have affirmed trial court decisions to deviate downward based on the amount of time the
obligor spends with his or her children. For example, in Ontko v. Ontko, 6th Dist. No. E-
03-050, 2004-Ohio-3805, ¶ 28, the court stated that "a trial court does not abuse its
discretion by deviating from the guidelines when it calculates child support by equitably
giving parents credit for the time they have physical custody of the child." However, in
No. 16AP-743                                                                               6


this case, the trial court did not deviate from the presumptively correct child support
amount.
       {¶ 13} There is "no authority requiring a domestic court to deviate from the child
support guidelines merely because a deviation would be permissible, or even desirable."
See Warzala v. Warzala, 11th Dist. No. 2006-T-0018, 2007-Ohio-2855, ¶ 26.
Consequently, a parent is not automatically entitled to a downward deviation even if
extraordinary circumstances and factors listed under R.C. 3119.23 are present. Bonvillian
v. Clark, 3d Dist. No. 10-13-20, 2014-Ohio-2003, ¶ 17; see Pauly at syllabus (in a shared
parenting case, an obligor is not entitled to an "automatic credit in child support
obligations under a shared parenting order."). Thus, we find that the trial court did not
abuse its discretion by requiring Jonathon to continue to pay the guideline amount of
child support even though he has extended parenting time with the children and the
parties' incomes are comparable.
       {¶ 14} Jonathan also argues the trial court did not adequately consider or analyze
the pertinent information relating to the child support award.          We disagree.     The
magistrate's decision detailed the factors and evidence pertinent to the determination of
whether to grant a deviation from the guideline child support amount, and the trial court's
interim order adopted the magistrate's decision in its entirety. In rejecting Jonathan's
objection to the magistrate's decision regarding child support, the trial court indicated
that it had reviewed the evidence presented at trial, including the testimony of the parties,
and the magistrate's decision. Based on this review, the trial court found that it is in the
children's best interest for Jonathan to continue to pay the guideline child support
amount.    Additionally, to the extent Jonathan contends that the trial court did not
sufficiently explain its reasons for not deviating downward, this argument is unpersuasive
because neither R.C. 3119.22 nor 3119.24 require the trial court to justify its decision not
to order a deviation from the guideline child support amount.           Bonvillian at ¶ 16;
McAninch v. McAninch, 3d Dist. No. 14-02-10, 2002-Ohio-5580, ¶ 17.
       {¶ 15} Because the trial court did not abuse its discretion in continuing to require
Jonathan to pay the guideline amount of child support without a downward deviation, we
overrule Jonathan's sole assignment of error.
No. 16AP-743                                                                         7


IV. Disposition
      {¶ 16} Having overruled Jonathan's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations.
                                                                  Judgment affirmed.

                         BROWN and HORTON, JJ., concur.